Citation Nr: 1447017	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for Achilles tendonitis, left ankle.  

2.  Entitlement to an initial rating in excess of 10 percent for Achilles tendonitis, right ankle.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989 and from December 2004 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2006 rating decision issued by the Regional Office (RO) in San Diego, California.  The case comes to the Board from the RO in Los Angeles, California.

The Veteran testified before the undersigned Veteran's Law Judge at a July 2014 video hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined in connection with her claims in June 2011, more than three years ago.  At her July 2014 hearing she contended that her bilateral ankle disabilities got worse since her last examination and she requested a new examination to assess her current level of disability.  Under these circumstances, she should be afforded another examination.

Additionally, she submitted some recent records from her podiatrist but it is unclear if these are all of the relevant records.   Therefore, she should be requested to identify any current private treatment for her ankles and either submit the records herself or provide appropriate authorizations for VA to obtain the records.   



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify any private treatment for her ankles, and that she either provide an appropriate release to enable VA to obtain her private treatment records on her behalf or provide copies of the records herself.  If the Veteran identifies records and provides the necessary release(s), all identified records should be obtained to the extent possible.  If records are identified but cannot be obtained this should be noted in the claims file and the Veteran should be appropriately notified of VA's inability to obtain the records.  

2.  Afford the Veteran a new examination of her bilateral ankles.  All symptoms and functional effects of the disabilities of each ankle should be set forth in detail, including range of motion before and after repetition.  

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case will be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



